DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 20 January 2022.
The amendment filed 20 January 2022 does not place the application in condition for allowance.
This action is made final.
Status of Claims
Claims 1 and 29 were amended in the amendment filed 20 January 2022.
Claim 24 was cancelled in the amendment filed 20 January 2022.
Claims 31 and 32 were added in the amendment filed 20 January 2022.
Claims 16-20 are withdrawn from consideration.
Claims 1, 10, and 28-32 are pending before the Office and currently examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1, 10, and 28-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation of the second electrode including a plurality of finger electrodes and at least one bus bar electrode (lines 31-32), where the finger electrodes pass through the second passivation layer, the bus bar electrode is formed on the second passivation layer, and the back electric field regions are not formed under the at least one bus bar electrode (lines 43-45). Applicant points to the original specification at ¶ 0060 to support this limitation. While the Examiner recognizes that the cited portion of the specification teaches alternative embodiments for the placement of “first region 302” and “second region 304” of a back surface field region (30), the Examiner notes this claimed limitation is different from the embodiments described in ¶ 0060. The limitation as claimed requires finger electrodes penetrating the second passivation layer, and a bus bar electrode on the passivation layer, that is, in a different plane with the bus bar electrode above the finger electrodes. The cited portion of ¶ 0060 relates to “a second region 304 formed corresponding to the bus bar electrode 44b” and that “according to embodiments, the back surface field region 30 may include only the first region 302, or both the first region 302 and the second region 304”, and that “In another 
Claims 10 and 28-32 are rejected as being dependent upon rejected claim 1.
Claim 31 recites the limitation of relative widths of the back surface field regions and the second electrodes “to ensure that the at least one of the plurality of back surface field regions do not directly contact the base region”. There is no support in the original specification of the back surface field regions not directly contacting the base region as recited in the claim. Furthermore, Applicant’s Figs. 1 and 3 explicitly show direct contact between the back surface field regions (30) and the base region (10). Thus, the limitation is not supported by the original disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 10, and 28-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "one back electric field region" in line 39 and “the plurality of back electric field regions” in line 45.  There is insufficient antecedent basis for these limitation in the claim. Clarification is required.
Claim 1 recites the limitation of “one back electric field region located locally and a neighboring back electric field region located locally is greater than…” (lines 39-41); it is unclear what the limitation of “located locally” imparts to the aforementioned regions. Clarification is required.
Claims 10 and 28-32 are rejected as being dependent upon rejected claim 1, for the incorporation of said indefinite language, and for failing to clarify said indefinite language.
Claim 29 recites the limitation “wherein a combination of the specific resistance of 0.3 Ωcm for the base region along with the sheet resistance of 5 Ω/□ to 90 Ω/□ for the plurality of the back surface field regions being locally formed in the local structure” appears incomplete and it is unclear what this limitation requires beyond the combination of 0.3 Ωcm for the base region and the range of sheet resistance. Clarification is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10, and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2011/0265870 A1; hereinafter “Park”) in view of Hilali et al. (US 2009/0194153 A1; hereinafter “Hilali”), Liu et al. (US 2011/0284074 A1; hereinafter “Liu”), Saita et al. (US 2009/0032081 A1; hereinafter “Saita”),  Ha et al. (US 2012/0152338 A1; hereinafter “Ha”), and Nishiwaki (US 2011/0048492 A1; hereinafter “Nishiwaki”).
Regarding claims 1 and 29, Park teaches a solar cell (abstract and Fig. 1) comprising: 
a semiconductor substrate having a base region of an n-type (substrate 110 which can be made to be n-type and functions as the base; ¶0035); 
an emitter region having a p-type conductivity (emitter layer 120, which is opposite conductivity to the silicon wafer conductivity type and therefore p-type; ¶0037) the emitter region being formed on a front surface of the semiconductor substrate (Fig. 1 and ¶0037); 
a plurality of back surface field regions (localized back surface field layer 160 in Fig. 1; ¶¶0034 and 0052) having the n-type (BSF 160 is heavily doped conductivity of the substrate, i.e. n+ type; ¶0052) and a doping concentration higher than the base region (¶0052), the plurality of back surface field regions being locally formed on a back surface of the semiconductor 
a first passivation layer formed on the emitter region (first protective layer 130/first anti-reflection layer 140; ¶¶0040-0041 and Fig. 1); 
a plurality of first electrodes connected to the emitter region by penetrating through the first passivation layer (see first electrodes 150 connected to emitter region 120 via penetrating the first passivation layer 130/140 in Fig. 1; ¶¶0046-0047); 
a second passivation layer formed on the back surface of the semiconductor substrate (second protective film layer 170/second anti-reflection layer 180; Fig. 1, ¶¶0054-0056); and 
a second electrode connected to the plurality of back surface field regions, respectively, by penetrating through the second passivation layer (second electrodes 190 penetrating second passivation layer 170/180 in Fig. 1 and connected to BSF 160; Fig. 1 and ¶¶0049-0051), 
wherein the plurality of the back surface field regions have a sheet resistance of 5 Ω/□ to 90 Ω/□ (BSF regions 160 having a surface resistivity of 30-80 Ω/□, thus overlapping the claimed range; ¶0052 and see MPEP 2144.05 I.), 
wherein a ratio of a total area of the plurality of back surface field regions to a total area of the semiconductor substrate is 0.1 to 0.5 (see Fig. 1 showing the distribution of back surface field regions 160 relative to the total area of the substrate, which overlaps the presently claimed range of 0.1-0.5; see MPEP 2144.05 I.); 
wherein the solar cell has a bi-facial structure that receives light to the back surface of the semiconductor substrate through the second passivation layer and receives light to the 
wherein a separation distance between one back electric field region located locally and a neighboring back electric field region located locally is greater than the width of at least one of the plurality of back surface field regions (see Fig. 1 showing wider separation distance between the adjacent back surface field regions 160 than the width of the back surface field regions themselves, analogous to Applicant’s Fig. 1).
However, Park is silent to the bas region having a resistivity of more 0.3 Ωcm and less than 0.5 Ωcm.
Hilali teaches photovoltaic cells (abstract); Hilali teaches the resistivity of the n-type wafer used can be between 0.005-44 Ωcm, and that using a low resistivity for the base, e.g. lower than about 0.5 Ωcm allows for wider gridline/electrode spacing, yielding less shading, higher efficiency of the device, and reduced fabrication costs of the device (¶¶ 0032 and 0052-0053).
The devices of Park and Hilali are analogous references in the field of photovoltaic cells. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park and form the base section with a resistivity of less than 0.5 Ωcm and within the disclosed range of Hilali in order to form the gridline electrodes with wider spacing, yielding less shading, higher efficiency of the device, and reduced fabrication costs of the device, as taught above by Hilali. The modification would necessarily result in the resistivity of the base region overlapping the presently claimed range of 0.3-0.5 Ωcm; in the case where the claimed ranges “overlap or lie inside ranges disclosed by the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 I.
The Examiner notes the limitation wherein a combination of the specific resistance in the range of 0.3 Ωcm to less than 0.5 Ωcm for the base region (see also 0.3 Ωcm in instant claim 29) along with the sheet resistance of 5 Ω/□ to 90 Ω/□ for the plurality of the back surface field regions being locally formed in a local structure “compensate for fill factor by limiting the specific resistance of the base region to a predetermined range, and improve a fill factor, a short-circuit current density and an open-circuit voltage for the solar cell having the back surface field region with the local structure” is a recitation of intended use and/or functional language. The limitation is afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitations does not further structurally limit the claimed invention beyond the solar cell of claims 1 and 29. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or function stated by Applicant. Accordingly, modified Park explicitly teaches the above resistances recited in instant claims 1 and 29. As there exists no apparent difference between the claimed invention and that of the prior art, the prior art would necessarily provide the same function to that recited in instant claims 1 and 29, absent a showing to the contrary. Thus, the limitations are considered met as noted above.
However, modified Park is silent to the doping concentration of the back surface field region being within the range of 3x1015/cm3 to 15 x1015/cm3. The Examiner notes that 15 x1015/cm3 is equivalent to 1.5 x1016/cm3.
15-1020/cm3 allows for balanced stress between semiconductor layers (e.g. 104/106) as well as an appropriate rear surface electric field for the back surface field layer, and reduce the recombination of electrons and holes (¶0034). 
The devices of modified Park and Liu are analogous references in the field of solar cells. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Park and use a doping concentration of 1015-1020/cm3 for the back surface field region as this is taught as an acceptable level of concentration to create an appropriate rear surface electric field and reduce the recombination of holes and electrons in the device, as taught above by Liu. The combination would necessarily result in a doping concentration of the back surface field region which overlaps the claimed range of 3x1015/cm3 to 15 x1015/cm3; in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 I.
However, modified Park is silent to the second electrode being a plurality of second electrodes including a plurality of finger electrodes that pass through the second passivation layer extending in the first direction and least one bus bar electrode extending in a second direction crossing the first direction formed on the second passivation layer and connecting the plurality of finger electrodes, wherein the plurality of back surface field regions are formed only at portions where the plurality of finger electrodes are formed and the plurality of back surface field regions are not formed under the at least one bus bar electrode.

Furthermore, Ha also teaches solar cells (abstract and Figs. 1 and 6). Ha teaches the back electrode (150) includes a first portion extending in a first direction (151 extends at least laterally in Fig. 1) and a second portion extending in a second direction crossing the first direction (back bus bar 152 extending into the plane of device in Fig. 1; ¶¶ 0080-0084), corresponding to “finger electrodes” and “bus bar electrode”, respectively. Ha further teaches that the back surface field regions are formed only at portions where the plurality of finger electrodes are formed, and are not formed under the at least one bus bar electrode (Fig. 1 and ¶ 0081).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Park and include the back electrode structure of Saita because the simple substitution of one known element for another to perform the same function, in the instant case rear electrode structures in a solar cell, supports a prima facie obviousness determination, especially since one of ordinary skill in the art has a reasonable expectation of success based upon the teachings of Saita to the rear electrode structure functioning as desired in a solar cell (see MPEP 2143 I. B.), as well as to ensure secure attachment and electrical connection between the electrode and the solar cell 
However, modified Park is silent to a width of at least one of the plurality of the back surface field regions is 200 µm to 1,000 µm. The Examiner notes that Park teaches the back surface field regions can be the same width or wider than the rear surface electrodes (¶0052).
Nishiwaki teaches solar cells (abstract and Fig. 13). Nishiwaki teaches bifacial solar cells (¶0158) can include rear finger electrodes that are a width of up to 200 µm (¶0140) and can improve the contact condition of the cell (¶0148).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Park and form the rear finger electrodes to a width of up to 200 µm to improve the contact condition as 
Regarding claim 10, modified Park further teaches the plurality of first electrodes are formed in a predetermined pattern on the one surface of the semiconductor substrate (see predetermined positioning and patterning of first electrode 150 on the upper surface in Fig. 1) and the plurality of second electrodes is formed in a predetermined pattern on the back surface of the semiconductor substrate (see predetermined positioning and patterning of second electrode 190 on the back/lower surface in Fig. 1). 
Regarding claim 28, modified Park teaches the device of claim 1, and further teaches the second passivation layer includes a silicon oxide film or a silicon nitride film (¶¶0054-0056) directly contacting the back surface of the semiconductor substrate (see Park Fig. 1).	
The Examiner notes the limitations wherein “the silicon nitride film having a fixed positive charged based on the plurality of back surface field regions having the n-type" is a recitation of functional language. The limitation is afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitation does not further structurally limit the claimed invention beyond the n-type back surface field regions and silicon nitride material of the second passivation layer. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended 
Regarding claim 30, modified Park further teaches the plurality of back surface field regions have an n-type dopant (¶¶ 0052 and 0082).
Regarding claim 31, modified Park further teach the width of the at least one of the plurality of back surface field regions is greater than a width of the plurality of second electrodes (Park ¶¶ 0011, 0052). The Examiner notes the limitation of the back surface field regions not directly contacting the base region of claim 31 is not supported by the original specification, and as the back surface field and electrode regions of Park Fig. 1 appear the same as that of Applicant’s Figs. 1 and 3, the limitations of claim 31 are considered met.
Regarding claim 32 modified Park further teaches the width of the plurality of second electrodes is 30 µm to 300 µm (see modification above; Nishiwaki ¶¶ 0140, 0148, 0158 and see MPEP 2144.05 I.).
Response to Arguments
Applicant's arguments filed 20 January 2022 have been fully considered but they are not persuasive.
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection. Modified Park teaches the features of amended claim 1. Applicant’s 
Applicant argues on page 9 that Nishiwaki does not teach the placements of the back surface filed regions relative to the finger and bus bar electrodes. The Examiner respectfully disagrees. Nishiwaki is not relied upon for teaching this configuration, and thus arguments to this effect are not persuasive.
Applicant also argues that “Nishiwaki is deficient as to the width of the back field region being 200-1000 micrometers”. The Examiner respectfully disagrees. The Examiner notes the combination relies upon the combination of the width of the finger electrodes and the back surface field region corresponding to one another, noted above, and thus modified Park in view of Nishiwaki teaches the features recited in the claim.
Applicant argues on page 10 the Saita reference does not teach the back electric field regions not formed under the at least one bus bar electrode. The Examiner respectfully disagrees. Saita is not relied upon for teaching this configuration, and thus arguments to this effect are not persuasive.
Applicant further argues on page 10 that Saita is directed to a heterojunction structure, and not the same as the claimed invention. The Examiner notes the electrode configuration of Saita is not limited to only being used in heterojunction structures, but can be applied to any solar cell configuration, absent a showing to the contrary.
Applicant’s arguments with respect to claims dependent from independent claim 1 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the incorporations of new features into the amended independent claim. No .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197. The examiner can normally be reached M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726